In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 15-652V
                                        Filed: May 31, 2016

* * * * * * * * * * * * * * * *                            UNPUBLISHED
MATTHEW WOLFE,                               *
                                             *             Special Master Hamilton-Fieldman
             Petitioner,                     *
                                             *             Joint Stipulation on Damages;
v.                                           *             Joint Stipulation on
SECRETARY OF HEALTH                          *             Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                          *
                                             *
             Respondent.                     *
* * * * * * * * * * * * * * * *
Timothy John Carpurso, Gordon, Feinblatt, et al., Baltimore, MD, for Petitioner.
Ryan Daniel Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

       On July 29, 2014, Stephanie Wolfe filed a petition, on behalf of her then-minor son,
Matthew Wolfe (“Petitioner”), 2 pursuant to the National Vaccine Injury Compensation
Program. 3 Petitioner alleges that his receipt of the meningococcal vaccine on June 27, 2012
caused him to develop Guillain-Barré Syndrome (“GBS”).

       On May 31, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation and attorneys’ fees and costs. Respondent denies that the
meningococcal vaccine is the cause of Petitioner’s alleged GBS and/or any other injury.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  On October 26, 2015, the case caption was amended to reflect the fact that Petitioner was no
longer a minor and was pursuing the case on his own behalf.
3
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).



                                                  1
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.

        The undersigned finds the stipulation reasonable, observes that this petition was brought
in good faith and that there existed a reasonable basis for the claim, and notes that in accordance
with General Order #9, the parties represent that Petitioner did personally not incur any costs in
pursuit of his vaccine claim. Accordingly, the undersigned adopts the stipulation as the decision
of the Court in awarding damages and attorneys’ fees, on the terms set forth therein:

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $85,000.00, in the form of a check payable to [P]etitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       A lump sum of $21,000.00, in the form of a check payable jointly to [P]etitioner and
       [P]etitioner’s counsel, Timothy J. Carpuso, Esq., for all attorneys’ fees and litigation
       costs available under 42 U.S.C. § 300aa-15(e).

Stipulation at 2, ECF No. 27.

        In sum, the undersigned approves the requested amount for Petitioner’s compensation
and attorneys’ fees and costs. Accordingly, an award should be made consistent with the
stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




4
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).


                                                 2